Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1-30 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of claims 1, 21, and 30 is as follows: 
	Step 1: Claims 1, 21 and 30 recite a method, which falls within one of the four categories of invention. 
	Step 2A Prong One: When analyzed to determine whether claim 1 recites or is directed to any judicial exception, the claim recites the limitations “applying time-varying filtering to the signal using a time-varying filter to generate a filtered continuous analyte monitoring signal during the analyte monitoring period,” which sets forth a judicial exception. Under broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgement, opinion), but for the recitation of generic computer components. The claim does not set forth any structure for performing the judicial exception, thus the claim is drawn to a mental process, which is an abstract idea. 
	When analyzed to determine whether claim 21 recites or is directed to any judicial exception, the claim recites the limitations “applying time-varying filtering to the CAM signal using a time-varying filter to generate a time-varying filtered CAM signal during the analyte monitoring period.,” which sets forth a judicial exception. Under broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgement, opinion), but for the recitation of generic computer components. The claim does not set forth any structure for performing the judicial exception, thus the claim is drawn to a mental process, which is an abstract idea.
	When analyzed to determine whether claim 30 recites or is directed to any judicial exception, the claim recites the limitations “a time-varying filter configured to apply time-varying filtering to the signal during an analyte monitoring period,” which sets forth a judicial exception. Under broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgement, opinion), but for the recitation of generic computer components. The claim does not set forth any structure for performing the judicial exception, thus the claim is drawn to a mental process, which is an abstract idea.
	Step 2A Prong Two:  When analyzing claim 1 as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application besides the abstract idea the claims recites “a continuous analyte monitoring system during an analyte monitoring period.” These claimed elements fail to recite any additional elements or combination of additional elements that apply or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. As recited the “continuous monitoring system”, which upon review of the applicant’s specification contains a processor that sends instructions [See Specification [0051-0053] is a generic part of a computer to merely allow the computer implementation of the mental process. 
	Similarly, in claim 21, when analyzed as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application besides the abstract idea the claim recites “continuous analyte monitoring over an analyte monitoring period” and “generating a CAM signal.” As recited the “continuous monitoring system”, which upon review of the applicant’s specification contains a processor that sends instructions (See Specification [0051-0053) is a generic part of a computer to merely allow the computer implementation of the mental process. The additional limitation of “generating a CAM signal” is merely used as pre-solution activity of data gathering to input data to the mental process.
	When analyzing claim 30 as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application besides the abstract idea the claims recites “a continuous analyte monitoring system” and “at least one device configured to generate a signal.” These claimed elements fail to recite any additional elements or combination of additional elements that apply or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. As recited the “continuous monitoring system”, which upon review of the applicant’s specification contains a processor that sends instructions [See Specification [0051-0053] is a generic part of a computer to merely allow the computer implementation of the mental process. 
The additional limitation of “at least one device configured to generate a signal” is merely using the processor on the system to perform pre-solution activity of data gathering to input data to the mental process.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
	Analyzing the additional claim limitation individually, the additional limitation that are not directed to mental process in claim 1 are “continuous analyte monitoring system during an analyte monitoring period,” in claim 21, “continuous analyte monitoring over an analyte monitoring period” and “generating a CAM signal,” in claim 30 “a continuous analyte monitoring system” and “at least one device configured to generate a signal” are limitations conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects data to be use by the abstract idea.
	In view of the above claims 1, 21, and 30 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2-20 and 22-29 fail to add additional elements that integrate the judicial exception into a practical application. Claims 2-20 fail to cure the deficiencies of claim 1 by merely reciting additional abstract ideas to further limit the abstract idea already recited. Claims 22-29 additional further limit the abstract ideas of claim 21.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-5, 7-10, 20-24, 28, and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccioli et al. (US20170311897A1; hereinafter known as “Faccioli”).
	Regarding claim 1, Faccioli teaches a method of filtering a signal in a continuous analyte monitoring system during an analyte monitoring period (See Faccioli abstract and  [0006]), comprising: applying time-varying filtering to the signal using a time-varying filter to generate a filtered continuous analyte monitoring signal during the analyte monitoring period (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006][0170][0201]).
	Regarding claim 2, Faccioli teaches the applying time-varying filtering comprises increasing attenuation of the time-varying filter as a function of time (See Faccioli para [0186-0187], can tune parameters when using the filter, attenuation considered a parameter of signal])
Regarding claim 3, Faccioli teaches the applying time-varying filtering comprises decreasing attenuation of the time-varying filter as a function of time (See Faccioli para [0186-0187], can tune parameters when using the filter, attenuation considered a parameter of signal]).
Regarding claim 4, Faccioli teaches comprising generating the signal using a biosensor (See Faccioli para [0006], sensor configured to generate one or more raw signals).
Regarding claim 5, Faccioli teaches implanting a biosensor at least partially in interstitial fluid (See Faccioli [0103], the sensor inserted in interstitial fluid); and generating a measured current signal from the biosensor (See Faccioli [0104], induce a current), wherein the applying time-varying filtering comprises applying the time-varying filtering to the measured current signal (See Faccioli [0152], using an algorithm for real time filtering which is time varying see [0201] ).
Regarding claim 7, Faccioli teaches comprising generating a continuous analyte monitoring signal that is indicative of analyte concentrations (See Faccioli [0152][0185], the analyte monitoring signal converted to glucose values), wherein the applying time-varying filtering comprises applying the time-varying filtering to the continuous analyte monitoring signal to generate the filtered continuous analyte monitoring signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006][0170][0201]).
Regarding claim 8, Faccioli teaches comprising displaying at least a portion of the filtered continuous analyte monitoring signal on a display (See Faccioli Figure 3, the display on mobile app also see [0122], the calculated analyte concentrations to a display device 105).
Regarding claim 9, Faccioli teaches analyzing the filtered continuous analyte monitoring signal to generate a trend in analyte concentrations during the analyte monitoring period (See Faccioli Figure 3, also see [0122], the transmitter 101 may periodically (e.g., every 2 minutes) read sensor data and calculate an analyte concentration and an analyte concentration trend).
Regarding claim 10, Faccioli teaches further comprising displaying the trend in the analyte concentrations on a display (See Faccioli Figure 3, the display on mobile app also see [0122], trend to a display device 105).
	Regarding claim 20, Faccioli teaches the analyte is glucose (See Faccioli [0103]).
	Regarding claim 21, Faccioli teaches a method of continuous analyte monitoring (CAM) over an analyte monitoring period, comprising: generating a CAM signal (See Faccioli abstract and  [0006]); and applying time-varying filtering to the CAM signal using a time-varying filter to generate a time-varying filtered CAM signal during the analyte monitoring period (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006][0170][0201]).
	Regarding claim 22, Faccioli teaches applying time-varying filtering comprises increasing attenuation of the time-varying filtering as a function of time (See Faccioli para [0186-0187], can tune parameters when using the filter, attenuation considered a parameter of signal]).
Regarding claim 23, Faccioli teaches calculating the CAM signal based on a signal generated by a biosensor (See Faccioli para [0006], sensor configured to generate one or more raw signals).
Regarding claim 24, Faccioli teaches displaying at least a portion of the time-varying filtered CAM signal on a display (See Faccioli Figure 3, the display on mobile app also see [0122], the calculated analyte concentrations to a display device 105).
Regarding claim 28, Faccioli teaches increasing the time-varying filtering to the CAM signal as a function of time (See Faccioli para [0186-0187], tune considered a parameter of signal]).
Regarding claim 30, Faccioli teaches a continuous analyte monitoring (CAM) system (See Faccioli abstract and [0006]), comprising: at least one device configured to generate a signal; and a time-varying filter configured to apply time-varying filtering to the signal during an analyte monitoring period (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006][0170][0201]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 13, 19, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Faccioli in view of Vanslyke et al. (US20190150803A1; hereinafter known as “Vanslyke”).
Regarding claim 6, Faccioli teaches the biosensor (See Faccioli para [0006], sensor configured to generate one or more raw signals) but is silent to the biosensor includes a working electrode and wherein the measured current signal is current flow through the working electrode. Vanslyke teaches the biosensor includes a working electrode and wherein the measured current signal is current flow through the working electrode (See Vanslyke [0136], current generated by the species being measured at the working electrode]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with biosensor including a working electrode wherein the measured current signal is current flow through the working electrode as taught by Vanslyke to provide Facciolo’s method with the ability to measure direct electric current where currents render one of negatively charged and the other positively charged ions.
Regarding claim 12, Faccioli teaches the applying time-varying filtering to the signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied) but is silent to comprises applying infinite impulse response filtering to the signal.
Vanslyke teaches applying infinite impulse response filtering to the signal (See Vanslyke [0159], IIR filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying an infinite impulse response filter as taught by Vanslyke to improve Facciolo’s method to smooth the raw data stream. 
Regarding claim 13, Faccioli teaches the applying time-varying filtering to the signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied). Faccioli is silent to applying finite impulse response filtering to the signal. Vanslyke teaches applying time-varying filtering to the signal (See Vanslyke [0159], IIR filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying a finite impulse response filter as taught by Vanslyke to improve Facciolo’s method to smooth the raw data stream. 
Regarding claim 19, Faccioli teaches applying time-varying filtering to the signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied). Faccioli is silent to applying an exponential moving average to the signal. Vanslyke teaches applying an exponential moving average to the signal (See Vanslyke [0311], moving average or exponential smoothing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying an exponential moving average to the signal as taught by Vanslyke to improve Facciolo’s method to smooth the raw data stream, and give more weight to recent data.
Regarding claim 25, Faccioli teaches applying time-varying filtering to the CAM signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006] [0170] [0201]). Faccioli is silent to applying infinite impulse response filtering to the CAM signal. Vanslyke teaches applying infinite impulse response filtering to the CAM signal (See Vanslyke [0159], IIR filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying an infinite impulse response filtering to the CAM signal as taught by Vanslyke to improve Facciolo’s method to smooth the raw data stream. 
Regarding claim 29, Faccioli teaches applying time-varying filtering to the CAM signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006] [0170] [0201]). Faccioli is silent to applying an exponential moving average to the CAM signal. Vanslyke teaches applying an exponential moving average to the CAM signal (See Vanslyke [0311], moving average or exponential smoothing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying an exponential moving average to the CAM signal as taught by Vanslyke to improve Facciolo’s system to smooth the raw data stream, and give more weight to recent data. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faccioli in view of Vanslyke in view of Okoniewski et al. (“A concept of IIR filters with time-varying coefficients and equalized group delay response,” hereinafter known as “Okoniewski”). 
 Regarding claim 11, Faccioli teaches applying time-varying filtering to the signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006] [0170] [0201]) and a function of time during the analyte monitoring period (See Faccioli para [0186-0187], and Figure 22A-22C). Faccioli is silent to passing the signal through a low-pass filter and wherein increasing the time-varying filtering comprises increasing attenuation in a stop band of the low-pass filter.
Vanslyke teaches passing the signal through a low-pass filter (See Vanslyke [0197], low-pass filter; and see Figure 6A part 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with a low-pass filter as taught by Vanslyke to filter the raw signal to remove signal artifacts/noise.
Faccioli in view of Vanslyke is silent to increasing the time-varying filtering comprises increasing attenuation in a stop band of the low-pass filter.
Okoniewski teaches increasing attenuation in a stop band of the low-pass filter (See abstract and page 17 para 1 (100HZ cutoff frequency and 50db stopband ripple), “low pass time varying filters”).
It would have been obvious to one of ordinary skill in the art to provide Faccioli in view of Vanslyke with increasing attenuation in a stop band of the low-pass filter as taught by Okoniewski to provide Faccioli method with the ability to eliminate a band of unwanted frequencies while at the same time enabling other frequencies to pass with minimum loss. 
Claims 14-18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Faccioli in view of Garcia et al. (US20200170508A1; hereinafter known as “Garcia”).
 Regarding claim 14, Faccioli teaches the applying time-varying filtering to the signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006] [0170] [0201]). 	Faccioli is silent to applying filtering in a form of: S' (n) = alpha(t) *S (n) +(1-alpha(t) )*S' (n-1), wherein S' (n) is the filtered continuous analyte monitoring signal, S(n) is the signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number.
Garcia teaches to applying filtering in a form of: S' (n) = alpha(t) *S (n) +(1-alpha(t) )*S' (n-1), wherein S' (n) is the filtered continuous analyte monitoring signal, S(n) is the signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number (See Garcia [0288], equation and see table I and II for definition of variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying filtering in a form of: S' (n) = alpha(t) *S (n) +(1-alpha(t) )*S' (n-1), wherein S' (n) is the filtered continuous analyte monitoring signal, S(n) is the signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number as taught by Garcia to provide Facciolo’s method with a filter to better remove signal drift (See Garcia [0288]).
Regarding claim 15, Garcia further teaches decreasing alpha(t) as a function of time (See Garcia table 1, parameter is function time). 
Regarding claim 16, Garcia further teaches alpha(t)=baseAlpha-t/C, wherein baseAlpha is a predetermined value and C is a constant that determines a rate of change of alpha(t) (See Table I and table IIA, alpha is the parameter, t is the time series, and level of the series of time).
Regarding claim 17, Garcia further teaches the baseAlpha is in a range of from 0.3 to 0.5 (See Garcia Table 1, alpha is 0 to 0.1)
Regarding claim 18, Garcia teaches wherein C is a value selected so that the alpha(t) is less than or equal to base Alpha/2 when t is greater than seven days (See Garcia Table 1and Table 11 also see [0288-0289], can be period of time greater, enough data may be received to determine parameter).
Regarding claim 26, Faccioli teaches the applying time-varying filtering to the  CAM signal (See Faccioli Figure 22A-22C where the thin line is CGM data and the thick line is the filtered data with a Kalman filter applied, this filter is varying over time also see [0006] [0170] [0201]). Faccioli is silent to applying filtering in a form of: S' (n) = alpha(t)*S(n)+(1-alpha(t))*S' (n-1), wherein S' (n) is the filtered CAM signal, S(n) is the CAM signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number. 
Garcia teaches applying filtering in a form of: S' (n) = alpha(t)*S(n)+(1-alpha(t))*S' (n-1), wherein S' (n) is the filtered CAM signal, S(n) is the CAM signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number (See Garcia [0288], equation, and see table I and II for definition of variables, alpha is the parameter, t is the time series, and level of the series of time also see [0147] for sampling rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Faccioli with applying filtering in a form of: S' (n) = alpha(t) *S (n) +(1-alpha(t) )*S' (n-1), wherein S' (n) is the filtered continuous analyte monitoring signal, S(n) is the signal, alpha(t) is a value less than or equal to 1.0, t is time, and n is a sample number as taught by Garcia to provide Facciolo’s method with a filter to better remove signal drift (See Garcia [0288]).
Regarding claim 27, Garcia further teaches comprising decreasing alpha(t) as a function of time (See Garcia table 1, parameter is function time).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./            Examiner, Art Unit 3791